DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 06 Jul 2022, in which claim 1 is amended to change the scope and breadth of the claim.

This application is the national stage entry of PCT/JP2018/021103, filed 01 Jun 2018; and claims benefit of foreign priority document JAPAN JP2017-118178, filed 16 Jun 2017; this foreign priority document is not in English.

Claims 1-3 are pending in the current application and are examined on the merits herein.

Rejections Withdrawn
Applicant’s Amendment, filed 06 Jul 2022, with respect that claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cervin et al. (Biomacromolecules, 2015, 18, p822-831, provided by Applicant in IDS mailed 03 Sep 2020) has been fully considered and is persuasive, as amended claim 1 recites the method excluding the 2,2,6,6- tetramethylpiperidine 1-oxyl radical (TEMPO), and Cervin et al. discloses a method of preparation of cellulose nanofibrils (CNF) comprising TEMPO oxidation of bleached fibers Cervin et al. discloses a method of preparation of cellulose nanofibrils (CNF) comprising TEMPO oxidation of bleached fibers. Therefore Cervin et al. does not disclose each and every limitation, including negative limitations, of the claimed invention.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 06 Jul 2022, with respect that claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cervin et al. (Biomacromolecules, 2015, 18, p822-831, provided by Applicant in IDS mailed 03 Sep 2020) as applied to claims 1 and 3, and further in view of Okada et al. (Tetrahedron, 2016, 72, p2818-2827, of record)  has been fully considered and is persuasive, as amended claim 1 recites the method excluding the 2,2,6,6- tetramethylpiperidine 1-oxyl radical (TEMPO), and Cervin et al. discloses a method of preparation of cellulose nanofibrils (CNF) comprising TEMPO oxidation of bleached fibers Cervin et al. discloses a method of preparation of cellulose nanofibrils (CNF) comprising TEMPO oxidation of bleached fibers, and Okada et al. alone does not teach destroying this feature of method of Cervin et al. Therefore Cervin et al. in view of Okada et al. does not teach each and every limitation, including negative limitations, of the claimed invention.
This rejection has been withdrawn. 

	The following are new grounds of rejection necessitated by Applicant's Amendment, filed 06 Jul 2022, in which claim 1 is amended to change the scope and breadth of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Amended Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2017/0101738 A1, published 13 Apr 2017, provided by Applicant in IDS filed 30 Sep 2021).
Carter et al. teaches a method for producing nanocellulose comprising contacting a cellulosic material with an oxidizing agent, and a compound selected from the group consisting of an alkali metal bromide, an alkali metal iodide, an alkali metal fluoride, an alkali metal chloride, or a combination thereof, in an aqueous solution to provide an oxidized cellulose mixture. (abstract) Carter et al. teaches there remains a continuing need in the art for an acid-free, cost-effective method for the preparation of redispersible cellulose nanocrystals and nanofibrils. (page 1, paragraph 5) Carter et al. teaches the method further comprises mechanically treating the oxidized cellulose precipitate to provide cellulose nanofibrils. (page 2, paragraph 23) Carter et al. teaches in a specific embodiment, the method for producing nanocellulose comprises contacting a cellulosic material comprising cellulose pulp with an oxidizing agent comprising sodium hypochlorite, and an alkali metal bromide comprising sodium bromide, in an aqueous solution having a pH of 10 to 12 to provide an oxidized cellulose mixture comprising oxidized cellulose nanofibrils. In some embodiments, the method excludes a nitroxyl radical compound. (page 3, paragraph 24) Carter et al. teaches the working example 1 of preparation of oxidized cellulose nanofibrils without TEMPO comprising oxidizing mechanically treated cellulose pulp dispersed in water containing sodium bromide with sodium hypochlorite (2.1 grams, active chlorine 10-15%), Sodium hydroxide (5.5 grams, 0.5 M in water) was introduced to the mixture to adjust pH to about 12, and the isolated precipitate was sonicated for 50 minutes to disintegrate the nanocellulose into single nanofibrils. (page 5, paragraph 47-48) 
Carter et al. does not specifically disclose the method comprising oxidizing the cellulose with a hypochlorous acid having an available chlorine concentration of from 14% by mass to 43% by mass. (claim 1)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Carter et al. and arrive at the overlapping range of the available chlorine concentration of the sodium hypochlorite oxidizing agent. MPEP 2144.05 at I. provides "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" In this case Carter et al. teaches the same reaction using the same reagents to produce the same product, and teaches the sodium hypochlorite reagent having active chlorine concentration that is overlapping with the claimed range, therefore there a prima facie case of obviousness exists.

Amended Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2017/0101738 A1, published 13 Apr 2017, provided by Applicant in IDS filed 30 Sep 2021) as applied to claims 1 and 3, and further in view of Okada et al. (Tetrahedron, 2016, 72, p2818-2827, of record).
Carter et al. teaches as above. Carter et al. further teaches the oxidizing agent can generally be any oxidizing agent capable of promoting an oxidation reaction including halogens, hypohalites, hypohalogenous acids, halogenous acids, perhalogen acids, alkali metal salts thereof, halogen oxides, peroxides, and the like. (page 2, paragraph 19)
Carter et al. does not specifically disclose the method where the available chlorine concentration of the hypochlorous acid or the salt thereof is from 18% by mass to 43% by mass. (claim 2)
Okada et al. teaches the novel oxidant of sodium hypochlorite pentahydrate (NaOCl * 5H2O), which is now available for industrial and laboratory use has several advantageous properties. The crystalline material has 44% of NaOCl, contains minimal sodium hydroxide and sodium chloride, and the aqueous solution indicates pH 11-12. In the presence of TEMPO sterically hindered secondary alcohols are oxidized without pH adjustment. (page 2818, abstract) Okada et al. teaches there are known drawbacks for using commercial aqueous NaOCl. The process has inherently poor volume efficiency because the concentration of conventional aqueous NaOCl solution is only 8-13%, and higher concentrations of the NaOCl solution are known to be unstable. At the pH of conventional NaOCl (~13; as adjusted with free NaOH to maintain stability) reactions are very slow, and the pH must be lowered in order to speed up the rate. (Introduction page 2818, right column, paragraph 2) Okada et al. teaches sodium hypochlorite pentahydrate crystals provide the advantages that the NaOCl content in NaOCl * 5H2O is about 44 wt% which is 3-4 times that available from conventional NaOCl solution, simple stoichiometric calculations and easy, accurate mass determination due to the crystalline nature of the compound, the pH of aqueous solutions is ~11-12 since the solution contains less than 0.04-0.08% NaOH, and the crystals are stable for 1 year below 7 °C. Okada et al. teaches sodium hypochlorite pentahydrate crystals are commercially available. (paragraph spanning page 2818-2819) Okada et al. teaches the stability of NaOCl * 5H2O crystals is such that for an original concentration of 44.2% NaOCl the concentration 1 yr later is 43.7% NaOCl. (page 2819, left column, paragraph 3 and table 1 at top of right column) Okada et al. teaches a comparison of NaOCl * 5H2O and aqueous NaOCl solution in the oxidation of 2-octanol in the absence of a nitroxyl radical such as TEMPO. (page 2820, table 2 at top of page) Okada et al. teaches a comparison of NaOCl * 5H2O and aqueous NaOCl solution in the oxidation of the secondary alcohol of menthol in the absence of a nitroxyl radical such as TEMPO. (page 2824, table 7)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Carter et al. in view of Okada et al. in order to select the sodium hypochlorite taught by Carter et al. to be in the form of the sodium hypochlorite pentahydrate taught by Okada et al. One of ordinary skill in the art would have been motivated to combine Carter et al. in view of Okada et al. with a reasonable expectation of success because Carter et al. teaches the oxidizing agent is not limited to specific form of sodium hypochlorite disclosed in the working example, Okada et al. teaches advantages for using the commercially available form of the sodium hypochlorite pentahydrate compared to aqueous NaOCl solutions, Okada et al. teaches the sodium hypochlorite pentahydrate can be used in oxidation reactions in the absence of a nitroxyl radical such as TEMPO, and one of ordinary skill in the art would have been motivated combine Carter et al. in view of Okada et al. in order to apply the same advantages to the method taught by Carter et al. Regarding the available chlorine concentration of the hypochlorous acid, Okada et al. teaches embodiments of the sodium hypochlorite pentahydrate containing 44.2% and 43.7% NaOCl, either of which can be interpreted as "about 43% by mass". 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over the JP'809 patent (JP 2016030809 A, published 07 Mar 2016, provided by Applicant in IDS mailed 30 Oct 2019, Espacenet English machine translation cited in PTO-892) in view of Okada et al. (Tetrahedron, 2016, 72, p2818-2827, of record). As JP 2016030809 A is not in English, citations to JP'809 will be found in the Espacenet English machine translation.
JP'809 teaches cellulose nanofiber can be produced by oxidizing a cellulose-based raw material using only an oxidizing agent and then performing mechanical treatment such as ultrasonic treatment and mixer treatment. Cellulose nanofibers can be produced inexpensively and easily with few impurities. (page 2, paragraph 6) JP'809 teaches the conventional method for producing cellulose nanofibers using TEMPO has problems in that the manufacturing cost is high because TEMPO is very expensive and the N-oxyl compound remains in the oxidized cellulose and the cellulose nanofibers produced by this method. (page 2, paragraph 2) JP'809 teaches the oxidizing agent to be used is one selected from hydrogen peroxide, hypohalogenous acid or a salt thereof, hypohalogenous acid or a salt thereof, perhalogenated acid or a salt thereof, perorganic acid, persulfate. (page 3, paragraph 9) 
JP'809 does not specifically teach the method comprising oxidizing the cellulose with a hypochlorous acid having an available chlorine concentration of from 14% by mass to 43% by mass. (claim 1)
Okada et al. teaches the novel oxidant of sodium hypochlorite pentahydrate (NaOCl * 5H2O), which is now available for industrial and laboratory use has several advantageous properties. The crystalline material has 44% of NaOCl, contains minimal sodium hydroxide and sodium chloride, and the aqueous solution indicates pH 11-12. In the presence of TEMPO sterically hindered secondary alcohols are oxidized without pH adjustment. (page 2818, abstract) Okada et al. teaches there are known drawbacks for using commercial aqueous NaOCl. The process has inherently poor volume efficiency because the concentration of conventional aqueous NaOCl solution is only 8-13%, and higher concentrations of the NaOCl solution are known to be unstable. At the pH of conventional NaOCl (~13; as adjusted with free NaOH to maintain stability) reactions are very slow, and the pH must be lowered in order to speed up the rate. (Introduction page 2818, right column, paragraph 2) Okada et al. teaches sodium hypochlorite pentahydrate crystals provide the advantages that the NaOCl content in NaOCl * 5H2O is about 44 wt% which is 3-4 times that available from conventional NaOCl solution, simple stoichiometric calculations and easy, accurate mass determination due to the crystalline nature of the compound, the pH of aqueous solutions is ~11-12 since the solution contains less than 0.04-0.08% NaOH, and the crystals are stable for 1 year below 7 °C. Okada et al. teaches sodium hypochlorite pentahydrate crystals are commercially available. (paragraph spanning page 2818-2819) Okada et al. teaches the stability of NaOCl * 5H2O crystals is such that for an original concentration of 44.2% the concentration 1 yr later is 43.7%. (page 2819, left column, paragraph 3 and table 1 at top of right column) Okada et al. teaches a comparison of NaOCl * 5H2O and aqueous NaOCl solution in the oxidation of 2-octanol in the absence of a nitroxyl radical such as TEMPO. (page 2820, table 2 at top of page) Okada et al. teaches a comparison of NaOCl * 5H2O and aqueous NaOCl solution in the oxidation of the secondary alcohol of menthol in the absence of a nitroxyl radical such as TEMPO. (page 2824, table 7)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine JP'809 in view of Okada et al. and select the oxidizing agent to be the sodium hypochlorite pentahydrate taught by Okada et al. One of ordinary skill in the art would have been motivated to combine JP'809 in view of Okada et al. with a reasonable expectation of success because JP'809 teaches the oxidizing agent encompasses hypohalogenous acid or a salt thereof, Okada et al. teaches advantages for using the commercially available form of the sodium hypochlorite pentahydrate, Okada et al. teaches the sodium hypochlorite pentahydrate can be used in oxidation reactions in the absence of a nitroxyl radical such as TEMPO, and one of ordinary skill in the art would have been motivated combine JP'809 in view of Okada et al. in order to apply the same advantages to the method taught by JP'809. Regarding the available chlorine concentration of the hypochlorous acid, Okada et al. teaches embodiments of the sodium hypochlorite pentahydrate containing 44.2% and 43.7% NaOCl, either of which can be interpreted as "about 43% by mass". 

Conclusion
No claim is found to be allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623